717 S.E.2d 747 (2011)
STATE of North Carolina
v.
Lindo NICKERSON.
No. 90P07-2.
Supreme Court of North Carolina.
October 6, 2011.
Lindo Nickerson, for Nickerson, Lindo.
Kathleen U. Baldwin, Assistant Attorney General, for State of NC.
Sam Currin, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 27th of July 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Granville County:
"Dismissed as Moot by order of the Court in conference, this the 6th of October 2011."
JACKSON, J. recused.